Citation Nr: 1725342	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to May 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In March 2014, the Board remanded this matter for additional development of the record.


FINDING OF FACT

The Veteran failed (without providing cause) to report for a VA examination scheduled to assess his PTSD in conjunction with his claim for increase.  


CONCLUSION OF LAW

The Veteran's claim for an increased rating for PTSD must be denied because he failed (without good cause) to appear for an examination scheduled in conjunction with his claim for such benefit.  38 C.F.R. §  3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply to claims where, as here, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary in this matter.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2013 videoconference hearing, the undersigned identified the issue and advised the Veteran of what is necessary to substantiate this claim.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Following the May 2013 hearing it was determined that additional development, to include a contemporaneous psychiatric examination, was necessary.  Such examination was scheduled, but the Veteran failed to report (and did not provide cause).  [He also did not respond to a request for information to enable VA to secure records from his employer.]  The record shows that the agency of original jurisdiction attempted to contact the Veteran on several occasions, and that he has not responded.  A June 2016 supplemental statement of the case (SSOC), sent to the Veteran and his representative (and not returned as undelivered), outlined VA's attempts to contact him, and noted that examinations had been scheduled but canceled since the Veteran failed to respond.  Neither the Veteran nor his representative has provided a response to the SSOC.  
When a claimant fails to report for an examination scheduled in conjunction with an original claim (other than initial compensation), a reopened claim for a benefit previously disallowed, or a claim for increase, the claim shall [emphasis added] be denied.  38 C.F.R. § 3.655(b).  

The regulation governing in the circumstances presented here is clear and unequivocal.  It mandates that where a Veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim is to be denied.  Accordingly, the Board has no option but to deny the appeal in this matter.  The law is dispositive.  


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


